Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s arguments, see page 8, last paragraph, to page 10, second paragraph, of the Remarks, filed on January 19, 2021, with respect to claims  1-7, 9-11, 14-15, 17-21 and 23-24 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-11, 14-15, 17-21 and 23-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-11, 14-15, 17-21 and 23-24 are allowed and have been renumbered 1-19.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the integrated system of claim 1, including a rotating carousel receiving sample containers from the image capture conveyor where the rotating carousel has a plurality of receptacles each for receiving a sample container; and wherein the rotating carousel moves the sample .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799